DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al., US Patent Publication 2011/0133934.
Regarding independent claim 14, Tan et al. teaches a system for providing interaction between a user and a wearable electronic device (described in abstract) comprising: 
a wearable electronic device (wearable sensor set 102 of figure 1) comprising an inertial measurement unit (paragraphs 0025-0026 describe the use of accelerometers or other sensors) capable of operating at 4000 Hz  (paragraph 0031 describes how the data of the sensors is sampled at 5.5 kHz, which is about 4000 Hz, to allow suitable capture of frequencies of vibrations transmitted through arms), 
wherein the inertial measurement unit outputs spectral data (as given in paragraph 0027 where the sensing element is allowed to be responsive to a unique, narrow, low-frequency band of the acoustic spectrum) related to bio-acoustic vibrations propagating from a second body part to a first body part (paragraph 0025 explains that “two arrays of five sensing elements each are incorporated into the armband form factor. When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body. This is detected by the sensor set 102 (shown as one particular sensor 502 in FIG. 5 activated at some time t=2 and another particular sensor 602 in FIG. 6 activated at some time t=4).”) exclusively through body tissue of the user (paragraphs 0025 explains how “When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body.” and paragraph 0026 describes the specific instruments needed and used to measure the vibrations that are transmitted through the human body, made up of body tissue or flesh as depicted in figures 5-6) and received at the wearable electronic device through the first body part (figures 5-6 show the detection by wearable sensor 602 as given in paragraph 0025), 
wherein the vibrations are independently generated by a mechanical or motor-powered object and transferred to the second body part (paragraph 0050 explain that the sensors sense mechanical energy independently generated by objects in contact with a second body part where a cellular phone is an object and is held by the user’s hand to be detected from the hand), 
wherein the first body part is selected from the group consisting of a hand, a wrist, or an arm (paragraph 0024 describes how “the sensor set 102 is implemented in a flexible armband 202 attached to the arm as represented in FIGS. 2-4. Notwithstanding, the sensor set may be positioned virtually anywhere, including the head, neck, wrist (e.g., like a wristband or wristwatch), leg, chest, waist (e.g., a belt) and so forth”); 
a classifier for correlating the spectral data with an object (paragraph 0035 explains how the data of the vibrations is classified into an action determined by the classifier and paragraph 0051 explains how “The classifier may also differentiate among active energy emitting objects that are sensed as a result of coming into contact with the body”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11, 15-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., US Patent Publication 2011/0133934 in view of Dusan et al., US Patent Publication 2014/0093091.
Regarding independent claim 1, Tan et al. teaches a method of interacting with a wearable electronic device (described in abstract) comprising: 
providing the wearable electronic device (wearable sensor set 102 of figure 1), the wearable electronic device comprising an inertial measurement unit (paragraphs 0025-0026 describe the use of accelerometers or other sensors) capable of capturing data at a rate of 4000 Hz or more (paragraph 0031 describes how the data of the sensors is sampled at 5.5 kHz to allow suitable capture of frequencies of vibrations transmitted through arms); 
placing the wearable electronic device in contact with a first body part of a user, wherein the first body part is selected from the group consisting of a hand, a wrist, or an arm (paragraph 0024 describes how “the sensor set 102 is implemented in a flexible armband 202 attached to the arm as represented in FIGS. 2-4. Notwithstanding, the sensor set may be positioned virtually anywhere, including the head, neck, wrist (e.g., like a wristband or wristwatch), leg, chest, waist (e.g., a belt) and so forth”); 
capturing data related to vibrations that travel from a second body part to the first body part where the vibrations are received by the inertial measurement unit of the wearable electronic device through the first body part (paragraph 0025 explains that “two arrays of five sensing elements each are incorporated into the armband form factor. When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body. This is detected by the sensor set 102 (shown as one particular sensor 502 in FIG. 5 activated at some time t=2 and another particular sensor 602 in FIG. 6 activated at some time t=4).”), 
wherein the vibrations are vibrations generated by a man-made object and transferred to the second body part  upon contact (paragraph 0050 explain that the sensors sense mechanical energy caused by man-made objects in contact with a second body part), 
wherein the vibrations propagate exclusively through body tissue on a path from the second body part to the first body part (paragraphs 0025 explains how “When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body.” and paragraph 0026 describes the specific instruments needed and used to measure the vibrations that are transmitted through the human body, made up of body tissue or flesh as depicted in figures 5-6); 
analyzing the data (paragraphs 0032-0034 explain how the vibration data sampled from the captured data are analyzed and processed) to identify a resonance profile across a range of frequencies (paragraphs 0027-30 describes how the sensors describes how the specific resonant frequencies are separately detected and identified); and 
providing feedback through the wearable electronic device based on the analyzed data (paragraph 0035 explains that in step 714 “The output of that information (for use as user input by the computing device) is represented by step 714. In one implementation, an event model is used, such that once an input is classified, an event associated with that location/gesture is instantiated. Any interactive features bound to that event are fired.” where paragraph 0023 explains how the feedback is used and paragraph 033 explains that the components are mounted on or closely coupled to the same armband of the wearable device).
While Tan et al. describes the vibrations of the cell phone in paragraph 0050, it is not clear whether or not the vibrations are inherent. Dusan et al. teaches the detection of inherent vibrations (paragraphs 0034-0035 describe the detection of vibrations of the user’s voice, which has inherent vibrations). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of the vibration detection of Dusan et al. into the system of Tan et al. The rationale to combine would be to more faithfully represent the user’s intentions (paragraph 0034 of Dusan et al.) by expanding the types of vibrations and objects that can be detected.
Regarding claim 2, Tan et al. teaches the method of claim 1, further comprising: classifying the vibrations based on the analyzed data (paragraph 0035 explains how the data of the vibrations is classified into an action determined by the classifier).  
Regarding claim 5, Tan et al. teaches the method of claim 1. Tan et al. does not teach the method wherein the vibrations have a frequency greater than 200 Hz. Dusan et al. teaches further the method of claim 1, wherein the vibrations have a frequency greater than 200 Hz (paragraph 0036 describes the frequency below 2000 Hz, which would include those in the range greater than 200 Hz). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of the vibration detection of Dusan et al. into the system of Tan et al. The rationale to combine would be to more faithfully represent the user’s intentions (paragraph 0034 of Dusan et al.) by expanding the range of gestures that can be detected.
Regarding claim 6, Tan et al. teaches the method of claim 1, wherein the inertial measurement unit comprises at least one of an accelerometer and a gyroscope (paragraphs 0025-0026 describe the use of accelerometers or other sensors).  
Regarding claim 7, Tan et al. teaches the method of claim 1, wherein the wearable electronic device is a smartwatch (paragraph 0024 describes the device as a wristwatch where the use with the sensor set and using the described features makes it a smartwatch).  
Regarding claim 11, Tan et al. teaches the method of claim 1. Tan et al. does not teach the method wherein analyzing the data comprises: extracting a maximum value at a plurality of frequency bands. Dusan et al. teaches further the method of claim 1, wherein analyzing the data comprises: extracting a maximum value at a plurality of frequency bands (paragraph 0036 explains the use of a high pass filter above 2000 Hz and a low pass filter below 70 Hz). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of the vibration detection of Dusan et al. into the system of Tan et al. The rationale to combine would be to more faithfully represent the user’s intentions (paragraph 0034 of Dusan et al.) by expanding the range of gestures that can be detected. 
Regarding claim 15, Tan et al. teaches the system of claim 14 and the use of an electrically powered transducer (paragraph 0050 explain that the sensors sense mechanical energy caused by objects in contact with a second body part, where a cellular phone is electrically-powered). Tan et al. does not teach the system further comprising: a vibro tag that outputs the structured vibration.  Dusan et al. teaches further the system further comprising: a vibro tag that outputs the structured vibration (paragraph 0034 describes both voiced and unvoiced speech where both output different structured vibration as given in paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of the vibration detection of Dusan et al. into the system of Tan et al. The rationale to combine would be to more faithfully represent the user’s intentions (paragraph 0034 of Dusan et al.) by expanding the range of gestures that can be detected.
Regarding claim 16, Dusan et al. teaches further the system of claim 15, wherein the vibro tag comprises a transducer operating at about 100-300 Hz (paragraph 0036 describes the voiced speech signals as being low frequencies below 2000 Hz within that range).
Regarding claim 18, Tan et al. teaches the method of claim 1, wherein the second body part is selected from the group consisting of a finger, a hand, a wrist, and an arm (paragraph 0050 explains that the cellular phone is held by the user’s hand).
Regarding claim 19, Tan et al. teaches the system of claim 14, wherein the second body part is selected from the group consisting of a finger, a hand, a wrist, and an arm (paragraph 0050 explains that the cellular phone is held by the user’s hand).  
Regarding claim 20, Tan et al. teaches the method of claim 1, wherein the first body part is separated by a distance from the second body part (figures 9-19 show the separation of the hand and arm by a distance).  
Regarding independent claim 21, Tan et al. teaches a method of interacting with a wearable electronic device (described in abstract) comprising: 
providing the wearable electronic device (wearable sensor set 102 of figure 1), the wearable electronic device comprising an inertial measurement unit (paragraphs 0025-0026 describe the use of accelerometers or other sensors) capable of capturing data at a rate of 4000 Hz or more (paragraph 0031 describes how the data of the sensors is sampled at 5.5 kHz to allow suitable capture of frequencies of vibrations transmitted through arms); 
placing the wearable electronic device in contact with a first body part of a user, wherein the first body part is selected from the group consisting of a hand, a wrist, or an arm (paragraph 0024 describes how “the sensor set 102 is implemented in a flexible armband 202 attached to the arm as represented in FIGS. 2-4. Notwithstanding, the sensor set may be positioned virtually anywhere, including the head, neck, wrist (e.g., like a wristband or wristwatch), leg, chest, waist (e.g., a belt) and so forth”); 
capturing data related to vibrations that travel from a second body part to the first body part where the vibrations are received by the inertial measurement unit of the wearable electronic device through the first body part (paragraph 0025 explains that “two arrays of five sensing elements each are incorporated into the armband form factor. When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body. This is detected by the sensor set 102 (shown as one particular sensor 502 in FIG. 5 activated at some time t=2 and another particular sensor 602 in FIG. 6 activated at some time t=4).”), 
wherein the vibrations originate through operation of an electrically-powered object and are transferred to the second body part (paragraph 0050 explain that the sensors sense mechanical energy caused by objects in contact with a second body part, where a cellular phone is electrically-powered and is held by the user’s hand), 
wherein the vibrations propagate exclusively through body tissue on a path from the second body part to the first body part (paragraphs 0025 explains how “When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body.” and paragraph 0026 describes the specific instruments needed and used to measure the vibrations that are transmitted through the human body, made up of body tissue or flesh as depicted in figures 5-6); 
analyzing the data (paragraphs 0032-0034 explain how the vibration data sampled from the captured data are analyzed and processed) to identify a vibroacoustic signature across a range of frequencies (paragraphs 0027-30 describes how the sensors describes how the specific resonant frequencies are separately detected and identified); and 
providing feedback through the wearable electronic device based on the analyzed data (paragraph 0035 explains that in step 714 “The output of that information (for use as user input by the computing device) is represented by step 714. In one implementation, an event model is used, such that once an input is classified, an event associated with that location/gesture is instantiated. Any interactive features bound to that event are fired.” where paragraph 0023 explains how the feedback is used and paragraph 033 explains that the components are mounted on or closely coupled to the same armband of the wearable device).
While Tan et al. describes the vibrations of the cell phone in paragraph 0050, it is not clear whether or not the vibrations are made in normal operation. Dusan et al. teaches the detection of vibrations that are made in normal operation (paragraphs 0034-0035 describe the detection of vibrations of the user’s voice, which vibrates in normal operation). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of the vibration detection of Dusan et al. into the system of Tan et al. The rationale to combine would be to more faithfully represent the user’s intentions (paragraph 0034 of Dusan et al.) by expanding the types of vibrations and objects that can be detected.
Regarding claim 22, Tan et al. teaches the method of claim 1, wherein the resonance profile comprises information across a range of frequencies (paragraphs 0027-30 describes how the sensors describes how the specific resonant frequencies are separately detected and identified where table 1 describes the profile for specific body parts across a range of frequencies).
Regarding claim 23, Tan et al. teaches the method of claim 1, wherein the object is identified using the resonance profile (paragraphs 0027-30 describes how the sensors describes how the specific resonant frequencies are separately detected and identified as “each element may be weighted such that it aligns with particular frequencies that are useful in characterizing bio-acoustic input”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., US Patent Publication 2011/0133934 in view of Dusan et al., US Patent Publication 2014/0093091, further in view of Guerrier, US Patent 8,770,125.
Regarding claim 13, Tan et al. and Dusan et al. teaches the method of claim 1.  Tan et al. and Dusan et al. does not teach wherein analyzing the data comprises: determining a power spectra of a fast Fourier transform for each axis of a three-axis accelerometer in the inertial measurement unit; combining the power spectra of each axis into a combined power spectra by using a maximum value of the three axis. 
Guerrier teaches wherein analyzing the data comprises: determining a power spectra of a fast Fourier transform for each axis of a three-axis accelerometer in the inertial measurement unit (column 3, lines 55 to column 4, line 12 and column 5, lines 17-20 explain the determination of the spectral power values using the IFFT with the three-axis vibratory accelerometer); combining the power spectra of each axis into a combined power spectra by using a maximum value of the three axis (column 3, lines 55 to column 4, line 12 and column 5, lines 17-20 explain the combination of the maximum energy spectral density).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of the power spectra of the inertial measurement unit as taught by Guerrier into the system of Tan et al. and Dusan et al. The rationale to combine would be to easily transmit and analyze the data (column 4, lines 22-33 of Guerrier).
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. Applicant contends that the invention is allowable as the combination of references would not read on the current amendments as the current amendments were not addressed. The examiner disagrees. These features were not previously claimed and have now been appropriately addressed above. While paragraph 0050 describes the use of a cell phone that emits a vibration, it is not clear if the vibration was caused inherently by the normal operation of the device. However, it is not clear why that would make a difference in the detection of the vibration. Due to the broad interpretation of “normal use”, the examiner believes that putting out a forced vibration is part of normal use. However, in the interest of advancing prosecution, the examiner has incorporated the inherent vibration caused by normal use of voice as taught by Dusan et al. into the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al., US Patent Publication 2017/0124816 teaches similar material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Examiner, Art Unit 2627